NDETAILED ACTION

This Office Action is in response to the election filed 1/25/22.  Applicant elects the species of Figs. 1-17 and 20-30 directed to the wrist, claims 1, 2, 5, 10-14, 16-22 and 25 readable thereon.  Claims 1, 2, 5, 9-14 and 16-26 are pending in the instant application of which, claims 9, 23, 24 and 26. have been withdrawn
Applicant’s arguments, see pages 13-22, filed 10/5/21, with respect to the rejection(s) of claim(s) 1, 2, 5, 9-14 and 16-26 under 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent No. 2,800,129 (“Swaay”), and/or U.S. Patent Application Publication No. 2004/0024337 (“Tseng et al.”), and/or U.S. Patent Application Publication No. 2012/0101417 (“Joseph”) and/or Aguado Perez.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0101417 (“Joseph”) in view of U.S. Patent Application Publication No. 2004/002337 (“Tseng et al.”) and Aguado Perez .
 In regards to claim 1, Joseph discloses composite material for custom fitted products that substantially discloses Applicant’s invention.  More specifically, Joseph discloses an orthotic device (shown in Figs. 14 and 15) comprising: a single, pre- formed flat sheet of moldable material (blank splint 94; the splint is flat and constructed from a laminate comprising a flat sheet of thermoplastic material 30, such as polycaprolactone, see para. [0110]) configured to be heated and custom shaped on an injured region of a human or animal body itself to form a splint constructed of a single layer (the splint is constructed from a single composite layer) for embracing, supporting and maintaining the injured body region in an optimal position for development and treatment (see para. [0141]; once heated and molded, the splint becomes rigid and maintains the wrist in position for treatment of an injury), the polycaprolactone sheet having at least one aperture (aperture 98) for passage therethrough of a part of the human or animal body (a thumb may pass through the aperture, see Fig. 15) and having a pair of longitudinal edges (shown in Fig. 14) configured to form an overlap slit so that the polycaprolactone sheet does not completely encircle the injured body region when the splint is formed (as can be seen from Fig. 15, the edges do not overlap), the at least one aperture being formed between and spaced apart from the longitudinal edges of the polycaprolactone sheet (see Fig. 14).
Joseph fails to disclose the moldable casting material comprises polylactic acid. However, Tseng et al. in its disclosure of an analogous casting material teaches it is known to provide a single, pre-formed flat sheet (10) of moldable fatty acid polyesters such as polylactic acid or polycaprolactone (see Figs. 1 and 2 and para. [0034], lines 1-3; thereby teaching the equivalence of both polylactic acid and polycaprolactone).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to have to have constructed the middle layer (30) of Joseph from polylactic acid rather than polycaprolactone because of their known equivalence, as taught by Tseng et al., and because polylactic acid is derived from renewable resources like corn starch or sugar (as evidenced by Aguado Perez, see page 54, lines 7-9).
As regards claim 22, modified Joseph discloses the orthotic device of claim 1, wherein the injured body region comprises a wrist articulation of a human patient (as can be seen from Figs. 14 and 15, the wrist and arm are splinted), and wherein the single PLA sheet has a single aperture (98) configured to receive a patient’s thumb (see Fig. 15), and opposing longitudinal sides formed with curved surface portions to facilitate its application over the patient’s wrist (note the curved edges in Fig. 14).

Claims 1,10, 11 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,800,129 (“Swaay”) in view of Tseng et al., Joseph and Aguado Perez.
In regard to claim 1, as can be seen from Figs. 1-3, Swaay discloses an orthotic device comprising: a single, pre-formed, flat sheet of moldable thermoplastic material, such as polyethylene (col. 2, lines 12-15) having perforations (2) and configured to be heated and custom shaped on an injured region of a human or animal body (such as a fracture, see col. 1, lines 15-23) itself to form a splint constructed of a single layer for embracing, supporting and maintaining the injured body region in an optimal position for development and treatment (see col. 1, lines 15-21 and col. 1, line 70-col. 2, line 3; the splint is fully capable of embracing, supporting and maintaining the injured body region in an optimal position for development and treatment), the thermoplastic sheet having a pair of longitudinal edges configured to form an overlap slit so that the thermoplastic sheet does not completely encircle the injured body region when the splint is formed (as can be seen from Fig. 1, the sheet 1 has a pair of longitudinal edges and as can be seen from Fig. 3, the sheet when molded about the user has longitudinal edges that do not overlap).
Swaay fails to teach the thermoplastic sheet is constructed from PLA and has at least one aperture for passage therethrough of a part of the human or animal body and the at least one aperture being formed between and spaced apart from the longitudinal edges of the PLA sheet.
 Tseng et al. in its disclosure of an analogous splinting material teaches it is known to construct an orthotic device from a single, pre-formed flat sheet of moldable polylactic acid (see Figs. 1 and 2 and para. [0034], lines 1-3).
In view  of Tseng et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have to have substituted the solid polyethylene layer of Swaay for PLA with a reasonable expectation of success since polylactic acid is derived from renewable resources like corn starch or sugar, is biodegradable and has characteristics similar to polypropylene, polyethylene and polystyrene, as evidenced by Aguado Perez, see page 54, lines 7-9.
Swaay also fails to teach the sheet as having at least one aperture configured to receive a part of the human or animal body, the at least one aperture being formed between and spaced apart from the longitudinal edges of the PLA sheet.
Joseph teaches it is known to provide a splint (see Figs. 14 and 15), for use in supporting the wrist or arm, the splint is constructed from a blank composite sheet having an aperture formed between and spaced apart from a pair of longitudinal edges, wherein the aperture is for receipt of a thumb.
In view of Joseph, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have provided a blank of Swaay with an aperture (98) configured to receive a part of the human or animal body, such as a thumb, the at least one aperture being formed between and spaced apart from the longitudinal edges of the sheet.  Such an aperture allows the user’s thumb to pass therethrough to achieve the predictable result of splinting scaphoid fractures as necessary. 
As regards claim 10, Swaay discloses a method of forming splints that substantially discloses Applicant’s presently claimed invention.  More specifically, Swaay  discloses an orthotic system (see Figs. 1-3) comprising: a single, pre-formed flat sheet (1) of moldable solid thermoplastic material such as polyethylene material (col. 2, lines 12-15) having perforations (2) configured to be heated and custom shaped on an injured region of a human or animal body itself to form a splint constructed of a single layer for embracing, supporting and maintaining the injured body region in an optimal position for development and treatment (see col. 1, lines 15-21 and col. 1, line 70-col. 2, line 3; the splint is fully capable of embracing, supporting and maintaining the injured body region in an optimal position for development and treatment), the sheet having a pair of longitudinal edges configured to form an overlap slit so that the PLA sheet does not completely encircle the injured body region when the splint is formed (note the longitudinal edges in Fig. 1 and the lack of overlap in Fig. 3); and a protective layer (a layer of foam plastic which covers layer 1, see col. 2, lines 21-22) configured for placement between the PLA sheet and the injured body region during formation of the splint (see Fig. 3), the protective layer being adjustable independently from the PLA sheet and being configured for placement on the body region separate from the PLA sheet (see col. 2, lines 50-53, which discloses the foam layer may be loose and handled separately and applied to the  human body independently of the solid layer).
Swaay fails to teach the solid thermoplastic material is polylactic acid (PLA).  However, Tseng et al. in its disclosure of an analogous casting material teaches it is known to provide a single, pre-formed flat sheet of moldable fatty acid polyesters such as polylactic acid or polycaprolactone (see Figs. 1 and 2 and para. [0034], lines 1-3; thereby teaching the equivalence of both polylactic acid and polycaprolactone).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to have to have substituted the solid polyethylene layer of Swaay for PLA with a reasonable expectation of success since polylactic acid is derived from renewable resources like corn starch or sugar (as evidenced by Aguado Perez, see page 54, lines 7-9).
Swaay also fails to each the sheet as having the sheet having at least one aperture configured to receive a part of the human or animal body, the at least one aperture being formed between and spaced apart from the longitudinal edges of the PLA sheet.
Joseph teaches it is known to provide a splint (see Figs. 14 and 15), for use in supporting the wrist or arm, the splint constructed from a blank composite sheet having an aperture (98) formed between and spaced apart from a pair of longitudinal edges, wherein the aperture is for receipt of a thumb.
In view of Joseph, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have provided a blank of Swaay with an aperture configured to receive a part of the human or animal body, such as a thumb, the at least one aperture being formed between and spaced apart from the longitudinal edges of the sheet.  Such an aperture allows the user’s thumb to pass therethrough to achieve the predictable result of splinting scaphoid fractures as necessary. 
As regards claim 11, modified Swaay discloses the orthotic system of claim 10, wherein the protective layer comprises a bandage (a material that covers a wound, thus foam layer may be considered a bandage) made of a fabric material (polyurethane foam is fabric material well known for its use in foamed bandage; see col. 2, lines 21-22).
As regards claim 16, modified Swaay discloses the orthotic system of claim 10, further comprising a fastener for releasably retaining and securing the PLA sheet and the protective layer onto the body region (note disclosure of bandages used to secure the blank to the user in col. 2, lines 34-38).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al., Joseph and Aguado Perez as applied to clam 1 above, and in further view of U.S. Patent Application Publication No. 2008/0103423 (“Nieberding”).
Regarding claim 2, modified Swaay discloses the orthotic device of claim 1, wherein the sheet (as modified to include PLA) is formed with a plurality of perforations (see Figs.1-3), but fails to teach the perforations are uniformly distributed over the total surface area of the PLA sheet. However, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see para. [0062]) in order to permit ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no-breathable braces (para. [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Swaay with perforations uniformly distributed over the total surface area of the PLA since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces.
As regards claim 5, modified Swaay discloses the orthotic device of claim 2, except wherein the PLA sheet has a thickness in the range of about 1.5 mm to about 3.5 mm.  Tseng et al. in its disclosure of an analogous splinting material teaches it is known to construct an orthotic device from a single, pre-formed flat sheet of moldable polylactic acid having a thickness within 1 mm-3 mm and preferably 1.5 mm (see Figs. 1 and 2 and para. [0034], lines 1-8).
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): In re Woodruff, 919 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990).  As such, it would have been prima facie obvious to one of ordinary skill in the art to have provided the PLA sheet of modified Swaay such that it has a thickness within Applicant’s claimed range in order to provide adequate structural strength to support a body portion.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al., Joseph and Aguado Perez, as applied to claim 10 above, and in further view of U.S. Patent No. 7,003,803 (“Lyden”).
As regards claim 12, modified Swaay discloses the orthotic system of claim 10, except wherein the protective layer comprises a single moldable sheet of polyethylene foam (PEF).   However, Swaay discloses the foam layer may be a foam plastic and provides polyurethane foam as an example ( see col. 1, lines 62-65).  Lyden in its analogous disclosure of a splinting system teaches it is known to provide a splinting system (20.6, see Fig. 7) with a single padding (38 constructed from polyethylene foam layer (col. 39, lines 18-20; the padding is clearly moldable around a patient’s body part).
It has been held that selection a known material based upon its suitability for the intended use is an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Lyden, it would have been obvious to one having ordinary skill in the art to, before the effective filing of the present invention, to have constructed the foam layer of Swaay from polyethylene foam since it is a material known for use in padding the body portion of a user which has been covered by a thermoformable splinting device.
As regards claim 13, modified Swaay discloses the orthotic system of claim 12, except wherein the PEF sheet has a thickness in the range of about 1.5 mm to about 5.0 mm.  Lyden, however, teaches it is known to provide padding constructed from a sheet of PEF having a thickness in the range of 1/8 inch to 1/4 inch (3.175 mm-6.35 mm).
Applicant is reminded that it has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing the instant invention to have provided the PEF sheet of modified Swaay with a thickness within the claimed ranged in order to ensure that PEF sheet provides sufficient cushioning of the user’s body part from the splinting material.  
As regards claim 14, modified Swaay discloses the orthotic system of claim 12, except wherein the PEP sheet has a thickness of about 3.0 mm.
Lyden, however, teaches it is known to provide padding constructed from a sheet of PEF having a thickness in the range of 1/8 inch to 1/4 inch (3.175 mm-6.35 mm; 3.175 is about 3 mm).
Applicant is reminded that it has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing the instant invention to have provided the PEF sheet with a thickness of about 3 mm in order to ensure that PEF sheet provides sufficient cushioning to the user’s body part from the splinting material.  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al. and Aguado Perez.
As regards claim 17, Swaay disclose a method of forming a splint (Title) on an injured region of a patient’s body to immobilize the injured body region (34-36), comprising the steps of providing a single, pre-formed flat sheet of moldable thermoplastic material (layer 1, see col. 2, lines 12-14), the thermoplastic sheet having two opposite sides (see Fig. 1 which shows the outer side and Fig. 2 which shows its opposite side adjacent 3); applying a protective layer on the injured body region separately from the thermoplastic sheet (col. 2, lines 50-53); heating the opposite sides of the thermoplastic sheet above the glass transition temperature thereof to place the thermoplastic sheet in a temporarily elastic state so that it can be molded in the shape of the injured body region (col. 2, lines 53-56, it is inherent when heating layer 1, both sides of the sheet are heated); applying the thermoplastic sheet in the heated stated onto the protective layer and molding the applied PLA sheet in the heated state onto and into the shape of the injured body region to form the splint (col. 2, lines 53-56) and immobilize the injured body region (the splint fixes fractures, see col. 1, lines 15-21).
Swaay fails to teach the solid thermoplastic material is polylactic acid (PLA).  However, Tseng et al. in its disclosure of an analogous casting material teaches it is known to provide a single, pre-formed flat sheet of moldable fatty acid polyesters such as  polylactic acid or polycaprolactone (see Figs. 1 and 2 and para. [0034], lines 1-3; thereby teaching the equivalence of both polylactic acid and polycaprolactone).
It would have been obvious to one having ordinary skill in the art before the effective time of filing to have to have substituted the solid polyethylene layer of Swaay for PLA with a reasonable expectation of success since polylactic acid is derived from renewable resources like corn starch or sugar (as evidenced by Aguado Perez, see page 54, lines 7-9).
As regards claim 18, modified Swaay discloses the method of claim 17, further comprise securing and tightening the applied PLA sheet and protective layer with a strap before the molding step (see col. 2, lines 34-37 which discloses that the upon the heating the practitioner can apply the perfectly soft blank immediately upon the wrist to be splintered, and attach it with a few bandages).  Modified Swaay fails to explicitly disclose further tightening the PLA sheet and protective layer with the strap after the molding step.  However, Swaay discloses very shortly after the application when the blank has cooled again, as assumed the desired shape and desired rigidity, it can be used in the manner illustrated in Fig. 3, as a splint, fixed by means of a bandage (see col. 2, lines 42-45.  As such, it would have been obvious to one having ordinary skill in the art to reuse the bandages by further tightening the PLA sheet and protective layer in order to save money on the costs of bandages.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Swaay in view of Tseng et al. and Aguado Perez as applied to claim 17 above, and in further view of Joseph.
As regards claim 19, modified Swaay discloses the method of claim 17, wherein the PLA sheet has a pair of longitudinal edges extending from one opposite side to the other opposite side (see the longitudinal edges shown in Fig. 1) and wherein the molding of the PLA sheet comprises forming an overlap slit by and between the pair of longitudinal edges so that the PLA sheet does not completely encircle the injured body region when the splint is formed (shown in Fig. 3).  
Swaay fails to disclose at least one aperture formed between and spaced apart from the longitudinal edges; wherein the application of the PLA sheet onto the protective layer comprises passing a part of the human or animal body through the at least one aperture.
Joseph teaches it is known to provide a splint (see Figs. 14 and 15), for use in supporting the wrist or arm, the splint is constructed from a blank composited sheet having an aperture (98) formed between and spaced apart from a pair of longitudinal edges, wherein the aperture is for receipt of a thumb.
In view of Joseph, it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have provided a blank of Swaay with an aperture configured to receive a part of the human or animal body, such as a thumb, the at least one aperture being formed between and spaced apart from the longitudinal edges of the sheet.  Such aperture allows the user’s thumb to pass therethrough to achieve the predictable result of  splinting scaphoid fractures as necessary. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al., Joseph and Aguado Perez as applied to claim 17 and in further view of Lyden. 
As regards claim 20 modified Swaay discloses the orthotic system of claim 17, except wherein the protective layer comprises a single moldable sheet of polyethylene foam (PEF).   However, modified Swaay discloses the foam layer may be a foam plastic and provides polyurethane foam as an example (see col. 1, lines 62-65).  Lyden in its analogous disclosure of a splinting system teaches it is known to provide a splinting system (20.6, see Fig. 7) with a single padding layer (38 constructed from polyethylene foam layer;col. 39, lines 18-20; the padding is clearly moldable around a patient’s body part).
It has been held that selection a known material based upon its suitability for the intended use is an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  As such, in view of Lyden, it would have been obvious to one having ordinary skill in the art to, before the effective filing of the present invention, to have constructed the foam layer of Swaay from polyethylene foam since it is a material known for use in padding the body portion of a user which has been covered by a thermoformable splinting device.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al., Aguado Perez and Joseph as applied to claim 1 above, and in further view of Nieberding.
As regards claim 21, modified Swaay discloses the orthotic system of claim 1, except wherein the PLA sheet has a thickness of about 3 mm, a weight higher than 60 grams and less than 180 grams, and that the plurality of perforations are distributed over about 75% of the total surface area of the PLA sheet.
With respect to the thickness of the PLA sheet, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.  Further disclosed is that when the orthosis is used for support of a hand, a thinner orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis preferred, and that selecting a sheet of the appropriate thickness will eliminated excess bulk in weight (see para. [0058]).
Applicant is reminded that in the case where the claimed ranges “overlap or lie
inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): In re Woodruff, 919 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990). In the instant case, the prior art of Nieberding discloses a thickness at least 2 mm thickness and less than 30 mm. The Office contends that “about 3.0 mm as recited in claim 25 lies within the range disclosed in the prior art.  As such, in view of Nieberding, it would have been prima facie obvious to one of ordinary skill in the art to have provided the modified Swaay such that the thermoplastic sheet, modified to be constructed from PLA, has a thickness in the range of about 3 mm depending upon whether the device is used for support or immobilization and depending upon which portion of the body the device is to be used.
With respect to the weight, the general concept of providing a light-weight cast to a user falls within the realm of common knowledge as an optimization of a result effective variable since a light-weight, yet strong thermoplastic polymer capable of splinting a body part of a user, would be preferable over a heavier  thermoplastic splinting material having similar strength.  
Aguado Perez teaches it is known to provide an analogous orthosis constructed from a PLA sheet having a weight in the range of less than 180 grams (for example 125 grams, which achieves a low weight and comfortable orthosis of the patient, see page 61.)  As such, it would have been obvious to one of ordinary skill in the art to have provided the PLA sheet of modified Swaay with a weight in the range of less than 180 grams, and specifically 125 grams, in order to achieve a low-weight, comfortable orthosis capable of  supporting and fixing a limb of a user during treatment.
With respect to plurality of perforations, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see para. [0062]) in order to permit ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no-breathable braces (para. [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Swaay with perforations uniformly distributed over the total surface area of the PLA sheet over 75%  the total surface area of the PLA sheet since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaay in view of Tseng et al., Aguado Perez and Joseph as applied to claim 10 above, and in further view of Nieberding.
As regards claim 25, modified Swaay discloses the orthotic system of claim 10, except wherein the PLA sheet has a thickness of about 3 mm, a weight higher than 60 grams and less than 180 grams, and that the plurality of perforations are distributed over about 75% of the total surface area of the PLA sheet.
With respect to the thickness of the PLA sheet, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.  Further disclosed is that when the orthosis is used for support of a hand, a thinner orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis preferred, and that selecting a sheet of the appropriate thickness will eliminated excess bulk in weight (see para. [0058]).
Applicant is reminded that in the case where the claimed ranges “overlap or lie
inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): In re Woodruff, 919 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990). In the instant case, the prior art of Nieberding discloses a thickness at least 2 mm thickness and less than 30 mm. The Office contends that “about 3.0 mm as recited in claim 25 lies within the range disclosed in the prior art.  As such, in view of Nieberding, it would have been prima facie obvious to one of ordinary skill in the art to have provided the modified Swaay such that the thermoplastic sheet, modified to be constructed from PLA, has a thickness in the range of about 3 mm depending upon whether the device is used for support or immobilization and depending upon which portion of the body the device is to be used.
With respect to the weight, the general concept of providing a light-weight cast to a user falls within the realm of common knowledge as an optimization of a result effective variable since a light-weight, yet strong thermoplastic polymer capable of splinting a body part of a user, would be preferable over a heavier  thermoplastic splinting material having similar strength.  
Aguado Perez teaches it is known to provide an analogous orthosis constructed from a PLA sheet having a weight in the range of less than 180 grams (for example 125 grams, which achieves a low weight and comfortable orthosis of the patient, see page 61.)  As such, it would have been obvious to one of ordinary skill in the art to have provided the PLA sheet of modified Swaay with a weight in the range of less than 180 grams, and specifically 125 grams, in order to achieve a low-weight, comfortable orthosis capable of  supporting and fixing a limb of a user during treatment.
With respect to plurality of perforations, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see para. [0062]) in order to permit ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no-breathable braces (para. [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Swaay with perforations uniformly distributed over the total surface area of the PLA sheet over 75%  the total surface area of the PLA sheet since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786